            Case 3:20-cv-00227-RCJ-WGC Document 4 Filed 09/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     HEATH VINCENT FULKERSON,                        )   Case No.: 3:20-CV-00227-RCJ-WGC
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                             )   (ECF NO. 3)
                                                     )
13
     U.S. SECRET SERVICE, et al.,                    )
                                                     )
14                                                   )
                              Defendants.            )
15                                                   )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 3 1) entered on August 18, 2020, recommending that the Court grant
19

20   Plaintiff’s Application to Proceed In Forma Pauperis (ECF No. 3). No objection to the Report

21   and Recommendation has been filled.
22
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
23
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
24
     Nevada.
25

26          The Court has considered the pleadings and memoranda of the parties and other relevant

27   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
28          1   Refers to Court’s docket number.



                                                          1
            Case 3:20-cv-00227-RCJ-WGC Document 4 Filed 09/21/20 Page 2 of 2



 1          IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and Recommendation
 2
     (ECF No. 3) is ADOPTED and ACCEPTED.
 3
            IT IS FURTHER ORDERED that Plaintiff’s IFP Application (ECF No. 1) is
 4

 5
     GRANTED. Plaintiff is permitted to maintain this action without prepaying the filing fee or

 6   giving security therefor. This order granting IFP status does not extend to the issuance of
 7   subpoenas at government expense.
 8

 9          IT IS FURTHER ORDERED that the Clerk of the Court shall file the Complaint (ECF
10
     No. 1-1).
11

12          IT IS FURTHER ORDERED that the action is DISMISSED WITH PREJUDICE.
13
            IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
14
            IT IS SO ORDERED.
15
                                                       Dated this 21st day of September, 2020.
16

17

18

19                                                     ROBERT C. JONES
                                                       United States District Judge
20

21

22

23

24

25

26

27

28



                                                          2
